Citation Nr: 9903850	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
New York Regional Office (RO) September 1991 rating decision 
which denied compensable evaluations for right ear hearing 
loss and residuals of a right leg wound.

This case was previously before the Board in April 1995, at 
which time it was remanded for development of the evidence 
and the veteran's claims for service connection for left ear 
hearing loss, tinnitus and post traumatic stress disorder 
(PTSD), and clear and unmistakable error (CUE) regarding a 
June 1989 rating decision which denied service connection for 
a facial scar.  By May 1996 rating decision, the RO denied a 
compensable evaluation for right ear hearing loss, and 
assigned a compensable evaluation for residuals of a right 
leg wound.  The RO also denied service connection for left 
ear hearing loss and tinnitus, and granted service connection 
for a facial scar and PTSD.  In his July 1996 notice of 
disagreement and August 1996 substantive appeal, the veteran 
indicated that he wished only to appeal the RO's denial of a 
compensable evaluation for his right ear hearing loss and 
service connection for left ear hearing loss and tinnitus.  
As such, the issues for appellate review are as stated on the 
title page of this decision.

The veteran's representative submitted a written argument, 
dated in November 1998, which raised the issues of increased 
ratings for the veteran's service-connected residuals of a 
right leg wound, facial scar and PTSD.  These issues have 
been neither procedurally prepared nor certified for 
appellate review, and are therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA audiological evaluations have shown that the veteran 
has had no worse than level III hearing in his right ear; his 
left ear hearing loss is not service-connected, warranting a 
designation of Level I hearing as he is not deaf in his 
nonservice-connected left ear.

2.  There has been no competent medical evidence submitted 
which tends to show that the veteran's current left ear 
hearing loss is related to his period of active service.

3.  There has been no competent medical evidence submitted 
which tends to show that the veteran's tinnitus is related to 
his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.85, Diagnostic Code 6100 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ear

The Board finds that the veteran's claim for an increased 
evaluation for his right ear hearing loss is well grounded in 
that it is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of an increased disability is sufficient to establish a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his right ear hearing 
loss (within the competence of a lay party to report) is 
sufficient to conclude that his claim is well grounded.  The 
Board finds that the facts relevant to this issue on appeal 
have been properly developed and that the statutory 
obligation of the VA duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent disabling based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies at the appropriate 
levels.  To evaluate the disability for defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (1998).

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (August 29, 1997); 
38 U.S.C.A. § 1160(a); 38 C.F.R. § 3.383(a)(3); Boyer v. 
West, 11 Vet. App. 477 (1998).

Factual Background.  The Board notes that an audiological 
evaluation report from the Miracle Ear Center was received in 
April 1993.  However, as this report is undated and not 
signed by an audiologist, the Board is of the view that it is 
essentially irrelevant to this issue on appeal.

A review of the record demonstrates that in his February 1989 
application for compensation and pension, the veteran 
requested service connection for a hearing loss.

On a May 1989 VA audiological evaluation, auditory thresholds 
at 1,000, 2,000, 3,000, and 4,000 Hertz were 60, 50, 50, and 
45, respectively, averaging 51 decibels in the right ear.  
Speech discrimination was 94 percent correct in the right 
ear.  This equates to level I hearing in the right ear.  The 
veteran was not found to be deaf in his left ear.  The 
examiner noted that the veteran had a mild to moderate 
sensorineural hearing loss of the right ear.

By a June 1989 rating decision, the RO granted service 
connection for the veteran's right ear hearing loss, and 
assigned it a noncompensable disability evaluation.

On July 1991 VA audiological evaluation, auditory thresholds 
at 1,000, 2,000, 3,000, and 4,000 Hertz were 60, 55, 60, and 
60, respectively, averaging 59 decibels in the right ear.  
Speech discrimination was 96 percent correct in the right 
ear.  This equates to level II hearing in the right ear.  The 
veteran was not found to be deaf in his left ear.  The 
examiner indicated that the veteran had a moderately severe 
sensorineural hearing loss of the right ear.

On October 1995 VA audiological evaluation, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 65, 
60, 60, and 65, respectively, averaging 63 decibels in the 
right ear.  Speech discrimination was 86 percent correct in 
the right ear.  This equates to level III hearing in the 
right ear.  The veteran was not found to be deaf in his left 
ear.  The examiner noted that the veteran had a moderate to 
severe sensorineural hearing loss of the right ear.

Analysis.  The medical evidence demonstrates that a 
compensable evaluation for the veteran's right ear hearing 
loss is not warranted.  The average pure tone threshold 
readings along with the speech recognition testing scores 
demonstrate that he has had no worse than level III hearing 
in the service-connected right ear.  As noted above, since 
the veteran has nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss must be considered normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears.  VAOPGCPREC 32-97; 38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 3.383(a)(3); Boyer v. West, No. 97-
1194 (U.S. Vet. App. Oct. 8, 1998).  The veteran is not 
totally deaf in both ears.  Accordingly, he is considered to 
have level I hearing in the left ear.  As such, the schedular 
criteria for a compensable evaluation for right ear hearing 
loss are not met under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

While the Board does not wish to minimize the difficulties 
the veteran may be encountering as a result of his service-
connected right ear hearing loss, his hearing loss is not 
shown to be of sufficient severity as to warrant the 
assignment of a compensable evaluation.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

It does not appear that the RO has considered the issue of 
entitlement to an extraschedular rating.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of exceptional 
or unusual circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(August 16, 1996).

The record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  The veteran has not 
been recently hospitalized for right ear hearing loss and 
there is no evidence that his hearing loss has affected his 
employment.

II.  Service Connection

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 78, 81.  An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for a disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well-grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or an applicable presumption period; and present 
manifestations of the same chronic disease.  The continuity 
standard is established by medical evidence of a current 
disability; evidence that a condition was noted in service or 
a presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, supra

m such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991);  38 C.F.R. § 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

A.  Left Ear

Factual Background.  A review of the veteran's service 
medical records reveals that at the time of his April 1965 
service entrance medical examination, auditory thresholds 
(originally in ASA units and properly converted to ISO or 
ANSI units) at 500, 1,000, 2,000, 3000 and 4,000 Hertz were 
20, 15, 25, 25 and 25, respectively, which averaged 22 
decibels in the left ear.  Three audiological evaluations, 
conducted in May 1966, did not show that the veteran that had 
a left ear hearing disability pursuant to 38 C.F.R. § 3.385.  
His June 1968 service discharge medical examination reflects 
that auditory thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were 5, 20, 5, 35 and 20, respectively, which 
averaged 17 decibels in the left ear.  In an accompanying 
Report of Medical History, the veteran indicated that he had 
not had a hearing loss.

On May 1989 VA audiological evaluation, the veteran reported 
that he had a history of exposure to loud noises from 
demolitions.  He further reported that there had been a 
steady decline in his ability to hear for the previous 20 
years.  Audiological evaluation revealed auditory thresholds 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 55, 50, 
70 and 60, respectively in the left ear.  Speech 
discrimination was 92 percent correct in the left ear.  The 
veteran was diagnosed as having moderate to severe 
sensorineural hearing loss of the left ear.

On July 1991 VA audiological evaluation, the veteran reported 
that he had a hearing loss which resulted from noise exposure 
sustained from a landmine which exploded near him during 
active service.  He indicated that his ability to hear had 
become progressively worse since this incident.  He reported 
that he had difficulty hearing his wife and certain people on 
the telephone.  Audiological evaluation at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 25, 60, 60, 70 and 70, 
respectively, in the left ear.  Speech discrimination was 84 
percent correct in the left ear.  A diagnosis of moderately 
severe sensorineural hearing loss of the left ear was 
rendered.

On October 1995 VA medical examination of the veteran's ears, 
the veteran reported that he had a hearing loss of his left 
ear, and that he had difficulty with conversations and 
background noise.  He denied that he had had any ear 
infections or surgery.  He indicated that he sustained noise 
exposure during active service when he was involved in a 
landmine explosion accident.  Examination of his auricle, 
external canal, tympanic membrane, tympanum and mastoid did 
not reveal any abnormalities.  The examiner noted that the 
veteran did not have any diseases of the ear.  The veteran 
was diagnosed as having a hearing loss of the left ear.

On VA audiological evaluation later that month, the veteran 
reported that he had had a left ear hearing loss for the 
previous 20 years.  He indicated that he had a history of 
service and occupational noise exposure.  Auditory thresholds 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 25, 60, 55, 
70 and 75, respectively in the left ear.  Speech 
discrimination was 88 percent correct in the left ear.  The 
veteran was diagnosed as having a moderate to severe 
sensorineural left ear hearing loss.

Analysis.  On the basis of the foregoing evidence, the Board 
finds that service connection is not warranted for left ear 
hearing loss.  The veteran has not submitted competent 
medical evidence which links his present left ear hearing 
loss to his period of active service.  His service medical 
records do not show a left ear hearing loss pursuant to 
38 C.F.R. § 3.385.  In addition, they do not show an upward 
shift in the tested thresholds for the veteran's left ear 
pursuant to Hensley.  Rather, they show that the auditory 
thresholds of his left ear actually decreased from an average 
of 22 decibels at the time of his entry into active service, 
to 17 decibels at the time of his discharge.  In addition, 
the VA audiological evaluation reports demonstrate that the 
veteran did not have a left ear hearing loss pursuant to 
38 C.F.R. § 3.385 until 1989, more than 20 years after his 
discharge from active service.  Moreover, no medical evidence 
has been presented which relates the veteran's current left 
ear hearing loss to his period of active service.  The claim 
cannot be considered well grounded under these circumstances.  
Caluza, 7 Vet. App. at 506.

The Board has also carefully considered the veteran's 
contentions regarding the onset of his left ear hearing loss.  
However, as a layman, he is not qualified to render such an 
opinion as to medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the Board has considered and denied this claim on a 
ground different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

B.  Tinnitus

Factual Background.  A review of the veteran's service 
medical records reflects that his April 1965 entrance medical 
examination shows that clinical evaluation of the ears 
revealed normal findings, and that there were no reports or 
findings of tinnitus.  A May 1966 record shows that the 
veteran was diagnosed as having tinnitus.  His June 1968 
service separation shows that clinical evaluation of his ears 
revealed normal findings, and that there were no reports or 
findings of tinnitus.

A VA audiological evaluation report, dated in May 1989, does 
not show any reports or findings of tinnitus, or a diagnosis 
of tinnitus.

A VA audiological evaluation report, dated in July 1991, 
shows that the veteran reported that, during his period of 
active service, he experienced a ringing in his ears for a 
period of 7 to 10 days following an accident wherein a 
landmine exploded near him.  He indicated that he had been a 
paratrooper in service, and that he had sustained noise 
exposure from engine blasts and explosives.  It was reported 
that the veteran experienced periodic bilateral tinnitus 
which was mild to moderate in nature.

On October 1995 VA medical examination of the veteran's ears, 
the veteran reported that he sustained noise exposure during 
active service when a landmine exploded near him.  He 
indicated that he experienced tinnitus in both ears.  He 
reported that he had been having difficulty with 
conversations and background noise.  He denied that he had 
had any ear infections or surgery.  Examination of his ears 
did not reveal any abnormalities or disease.  A diagnosis of 
tinnitus was rendered.

On VA audiological evaluation later that month, the veteran 
reported that he had a history of service and occupational 
noise exposure.  He further reported that he experienced a 
bilateral constant tinnitus which was moderate in nature.  He 
indicated that his tinnitus began 15 years earlier with no 
known cause of onset.  Audiological evaluation revealed that 
he was able to match the tinnitus in the right eat to a tone 
of 3000 Hertz at 70 decibels, and that he was able to match 
the tinnitus in the left ear to a tone of 3000 Hertz at 80 
decibels.  Audiological evaluation further revealed that the 
veteran had a bilateral hearing disability pursuant to 
38 C.F.R. § 3.385.  A diagnosis of moderate to severe 
sensorineural hearing loss was rendered.

Analysis.  The service medical record shows that tinnitus was 
noted on one occasion, in May 1966, prior to the veteran's 
service in Vietnam.  Tinnitus was again noted after service 
in 1991 and 1995.  As noted above, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

What the Board must determine is (1) whether the record 
contains evidence that the tinnitus noted during the 
veteran's military service was identified as a chronic 
disease in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition, or (2) if the tinnitus which manifested itself 
during service was not identified as a chronic disease, 
whether there is a showing of continuity of symptomatology 
after discharge, and medical evidence relates the 
symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Chronicity.  Without consideration being given to continuity 
of symptomatology, the Board finds that medical evidence is 
required to show that the tinnitus noted during service 
represented a chronic condition.  No evidence has been 
presented to show that the tinnitus noted during service 
represented a chronic condition.  In fact, on an examination 
in 1991 the veteran clearly indicated that he did not have 
chronic tinnitus during service (lasted 7 to 10 days) and on 
examination in 1995 he indicated that his tinnitus began 15 
years earlier, i.e., about 1985 or many years after his 1968 
release from service.  Thus, the Board concludes that the 
tinnitus the veteran experienced during service is not shown 
to have been a chronic condition.

Continuity of Symptomatology.  Even though the evidence in 
this case fails to show that the tinnitus the veteran 
experienced during service was a chronic condition, the Court 
observed in Savage that a VA claimant may still obtain the 
benefit of 38 C.F.R. § 3.303(b) (that is, providing a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim) if continuity 
of symptomatology is demonstrated.  The Court has pointed out 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  In this case the veteran has 
clearly indicated that he has not experienced continuity of 
symptomatology since service.  As noted above, the veteran, 
on an examination in 1991, clearly indicated that the 
tinnitus he experienced during service only lasted 7 to 10 
days and on examination in 1995 he indicated that his 
tinnitus began 15 years earlier, i.e., about 1985 or many 
years after his 1968 release from service.  Thus, continuity 
of symptomatology has not been demonstrated.  

Although the veteran, as a lay person, is qualified to report 
symptomatology, such as ringing in his ears, he is not 
qualified to render medical opinions as to diagnosis or 
causation.   Grottveit, supra.  The veteran asserts that his 
current tinnitus is a direct result of his exposure to an 
explosion during service.  As this is an opinion as to 
medical causation or etiology, his opinion as to this matter 
is of no probative value.  As the Court noted in Grottveit, 
"lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded. . . ."

In view of the above, the Board is of the opinion that the 
veteran has not presented evidence of a well-grounded claim 
of service connection for tinnitus.  As noted above, while 
the service medical records demonstrate that tinnitus was 
noted on one occasion in 1966, his service separation 
examination in 1968 does not show any reports or findings of 
tinnitus.  In addition, tinnitus was not again reported in 
the medical records until 1991.  Moreover, the October 1995 
VA examination report which contains a diagnosis of tinnitus 
does not relate or show any link or nexus between the 
veteran's current tinnitus and his period of active service.  
Rather, it shows that the veteran reported that he had a 
history of service and occupational noise exposure, and that 
his tinnitus began 15 years earlier with no known cause of 
onset.  As such, there is no evidence that the tinnitus noted 
during service in 1966 continued thereafter or is related to 
the tinnitus shown more than 20 years later.  The claim 
cannot be viewed as well grounded under such circumstances.  
See 38 C.F.R. § 3.303(b) (1997); Savage, 10 Vet. App. at 495.

The Board has considered and denied this claim on a ground 
different from that of the RO, which denied the claim on the 
merits.  However, the veteran has not been prejudiced by the 
decision because, in assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted 
under the circumstances.  Bernard, 4 Vet. App. 384, 392-94.


ORDER

A compensable evaluation for right ear hearing loss is 
denied.  Service connection for left ear hearing loss and 
tinnitus is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

